Lumpkin, P. J.
An action was brought by Roxie A. Farr and two other persons against James A. Farr as executor of the will of Tillman Farr, deceased. It was referred to an auditor, who made a report wherein he found that each of the plaintiffs was entitled to recover of the executor a stated amount. To this report the executor filed exceptions of law and fact. They were overruled; the report was made the judgment of the court, and the executor undertook to bring the case to this court. His bill of exceptions contains nothing to indicate who are the defendants in error, except a statement that the case tried in the court below was that of “ Roxie A. Farr and others versus James A. Farr, executor, &c., the same being a petition for account and settlement.” The words “and others'” do not serve to designate any persons as defendants in error. It is apparent that the two plaintiffs below other than Roxie A. Farr are vitally interested in sustaining the judgment to which exception is taken. This being so, and they having neither been made parties to the bill of exceptions nor served therewith, we must sustain the motion duly made in this court to dismiss the writ of error. See Orr v. Webb, 112 Ga. 806, and cases cited.

Writ of error dismissed.


All the Justices concurring.